Citation Nr: 0844129	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from May 1958 to May 1960, and 
2 years, 6 months, and 24 days of prior active service.  
Thereafter he was a member of the U.S. Naval Reserves, during 
which time he had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), until 
his retirement in March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims.

In July 2008, a video-conference hearing was held in this 
matter before the undersigned Veterans Law Judge making this 
decision.  See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran asserts that he currently has hypertension and 
CAD that are related to either active service or his service 
with the U.S. Naval Reserves.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the veteran's Naval Reserve service, the 
applicable laws and regulations permit service connection 
only for disability resulting from disease or injury incurred 
or aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 
101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2008).  
Hypertension and CAD are diseases, not injuries, and there 
has been no assertion or evidence that the veteran suffered 
from a heart attack during any period of training with the 
Naval Reserves.

Consequently, since hypertension and CAD are considered 
diseases and not an "injury," the veteran can only be awarded 
service connection by establishing that his hypertension and 
CAD had their onset during a period of active duty or 
ACDUTRA.  In this regard, the evidence of record shows that 
there were no elevated blood pressure readings during active 
service and that the majority of elevated readings during 
Naval Reserves did not occur during a period of ACDUTRA.  
However, in closely examining the veteran's service medical 
records, there is a medical entry for January 29, 1993, which 
reflects elevated blood pressure readings during a 17 day 
period of ACDUTRA between January 24, 1993 and February 10, 
1993, and March 4, 1989 elevated readings at the time of an 
annual examination during ACDUTRA between February 4, 1989 
and May 6, 1989.  Therefore, the Board finds that the claim 
for service connection for hypertension must be remanded for 
an examination as to whether it is at least as likely as not 
that the veteran's hypertension had its onset during either 
of these periods of ACDUTRA.  

Since the January to February 1993 period of ACDUTRA was not 
identified on the Abstract of Service, which listed numerous 
periods of training with the Naval Reserves, the Board finds 
that this is an indication that the record concerning the 
veteran's service may still be incomplete.  In addition, as 
was noted above, the veteran's initial period of active 
service has not been verified.  Therefore, the Board finds 
that an effort should also be made to obtain additional 
personnel records and any other records that may be available 
concerning the veteran's periods of active service and 
ACDUTRA with the Naval Reserves.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the 
complete dates and types of the 
veteran's service, whether it was 
active duty, active duty for training, 
or inactive duty training. All periods 
of active duty for training or inactive 
duty training should be separately 
noted.  Complete copies of the 
veteran's service medical and service 
personnel records should also be 
requested.  This request should be 
directed to both the National Personnel 
Records Center (NPRC) and the 
Department of Veterans Affairs (RMC), 
P.O. Box 5020, St. Louis, MO 63115- 
0020.  

2.  Regardless of whether additional 
records are received in response to 
item No. 1, above, arrangements should 
thereafter be made to afford the 
veteran an appropriate examination to 
determine the date of onset of his 
hypertension.  The claims file should 
be made available to and reviewed by 
the examiner for review in connection 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's 
hypertension had it onset during 
periods of ACDUTRA from February 4, 
1989 to May 6, 1989, and/or from 
January 24, 1993 to February 10, 1993.  
In providing this opinion, the examiner 
should discuss the significance, if 
any, of the elevated blood pressure 
readings noted on examination during 
these periods of ACDUTRA on March 4, 
1989 and January 29, 1993.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


